DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The amendments to the claims were received 03/09/2022. These amendments are accepted, and overcome the USC 112 rejections set forth prior.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ray (US 20020019633 A1) in view of Abdou (US 20050288669 A1).
Ray teaches a spinal fusion implant (see Fig. 7) which keeps relative positions of neighboring vertebral bodies to fall within a predetermined range, comprising: 
Screws (702 and 704) configured to be connected to vertebral bodies; 
at least two connection plates (700) in each of which guide holes (706 and 708), into which the screws are inserted from a back side surface toward a belly side surface, are formed at both end portions (see Fig. 2, which shows 4 hooks, nothing that this configuration may apply to other embodiments with an alternative attachment site design, see Para. [0050]); 
a center rod (166) which connects neighboring ones of the connection plates which are configured to be fixed to the vertebral bodies by the screws (note that this rod may apply to other embodiments, see Para. [0050]); and 
wherein each of the connection plates has, on the belly side surface, protrusions which are configured to be fitted into concave portions of intervertebral joints (see protrusions on the edges of plate 700), wherein a center hole into which the center rod is slidably inserted is formed in side surfaces of each of the connection plates so that a center of the center hole is on a back side of an imaginary line which connects middle points of arc-shaped contour lines of the concave portions of the neighboring intervertebral joints when viewed from a head side of a human body (see labelled diagram of Fig. 7 below), and wherein the connection plates are rotatable about the center rod (note that when the rod is in place the connection plate could be rotated around it via the tulip connection) (claim 1),

    PNG
    media_image1.png
    537
    536
    media_image1.png
    Greyscale

wherein, the center hole is positioned at a center of an imaginary circle which is assumed from the contour lines (see labelled diagram of Fig. 7 above) (claim 2),
wherein, the center rod is curved based on data of a row of vertebrae in an upright position (note that the rod is curved due to its cylindrical cross section, further noting that the data is not specified by the claim) (claim 3),
wherein, 3Application No. 16/620,138Docket No.: 07700-128001After Final Office Action of August 10, 2021the center rod is curved along an imaginary curve which is formed by connecting centers of imaginary circles assumed from the contour lines, in a direction in which the vertebrae are lined up on (note that the rod is curved due to its cylindrical cross section, further noting that the data is not specified by the claim) (claim 4),
wherein, positions and angles of the guide holes in each of the connection plates are determined for each of the vertebral bodies so that the screws are accommodated inside the vertebral bodies (see that the screw is capable of passing through the openings formed on plate in Fig. 7) (claim 5),
wherein, a number of the connection plates is three or more and the connection plates are lined up in series (see Fig. 2, which shows 4 hooks, nothing that this configuration may apply to other embodiments with an alternative attachment site design, see Para. [0050]) (claim 9),
including a leg portion (platform that 706 sits on) into which the screw is inserted, the leg portion making contact with the back side surface of each of the connection plates (each leg portion respectively makes contact with the back side surface because it is formed through the entire thickness of the surface) (claim 10),
wherein a concave portion (where plate 700 bends downward) into which a part of the rod holding portion is fitted is formed at each of both ends of the back side surface of each of the connection plates (see Fig. 7) (claim 11),
However fails to teach a lateral rod provided on either side of the center rod to directly connect neighboring ones of the connection plates (claim 1), wherein at least two of the connection plates are connected with one another by the lateral rods (claim 9), and wherein the lateral rod is attached to the connection plates by using pin members, and each of the pin members includes: a ring-shaped rod holding portion into which the lateral rod is inserted (claim 10).

    PNG
    media_image2.png
    472
    481
    media_image2.png
    Greyscale

Abdou teaches a spinal fusion implant (see Fig. 1) with a connection plate curved along arc-shaped contour lines (comprising 105 and 110, see labelled diagram of Fig. 2 above) and outer lateral rods (115) configured to stabilize the spine, wherein the lateral rods are directly connected to the connection plate via rod holders (110) of the connection plate, wherein the lateral rod is attached to the connection plates by using pin members (consisting of 705, 710, and 715), the pin members including a ring-shaped rod holding portion (705 and 715) into which the lateral rod is inserted (note that the tulip head and cap together form a ring-shaped member).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection plates of Ray to have the rod holders and provide lateral rods as taught by Abdou, wherein the lateral rods are directly connected to the connection plate (claim 1), and such that the lateral rods connect the multiple plates disclosed by Ray (claim 9), wherein the lateral rods have pin members consisting of ring shaped rod holders (claim 10), as this would allow for additional stability as the presence of the lateral rods would provide additional resistance to torsion during movement by the patient.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ray (US 20020019633 A1) in view of Abdou (US 20050288669 A1) as applied to claim 1 above, and further in view of Faulhaber (US 9763705 B2).
Ray and Abdou fails to teach is the center rod being made of a resin material or a carbon fiber material (claim 6), wherein, the screws, the connection plates, and the center rod are made of a resin material or a carbon fiber material (claim 7), wherein the lateral rod is made of a resin material or a carbon fiber material (claim 8).
Faulhaber teaches a spinal fusion implant (see Fig. 8B), comprising a center rod (434), connection plates (420 and 422), fixation screws (470) and lateral rods (536), wherein all of the components are made of a resin material (see Col. 3, ll. 57-67, noting that polycarbonate is a type of resin).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify spinal fusion implant of Ray such that the connection plates (claim 7), center rod (claims 6 and 7), and fixation screws (claim 7), and lateral rods (claim 8) to be resin as taught by Faulhaber, because this material is well known in the art for use in spinal stabilization devices (see Col. 3, ll. 57-67).

Response to Arguments
Applicant's arguments filed 03/09/2022 have been fully considered but they are not persuasive.
Regarding applicant’s arguments with regards to the use of Abdou as a modifying reference, it is pointed out that Abdou does refer to spinal fusion in the abstract with the term “occipital-cervical”, as applicant points out in P. 9 of arguments. It is noted that Abdou, however, is not relied upon solely to teach a device configured to stabilize the spine, but rather, this is primarily taught by Ray, who does disclose a device configured for spinal fixation (see abstract of Ray). The modification of Abdou is only used for modify the means of connection of the rods to the plate, and teach additional plates, which would be obvious to modify, as the configuration would prevent unwanted torsion.
As for applicants query regarding the rejection of claims 10 and 11, these claims were clearly rejected under 35 U.S.C. 112 as being impossible (the direct connection between the lateral rod and the plates as recited in claim 1 was not possible due to the presence of the pin members recited in claim 10), and therefore were not eligible for art election. At no point in the action were the claims deemed allowable. To refresh applicant’s memory, a copy of the former 112 rejection, which has since been withdrawn, is outlined below.
“Claims 10 and 11 require that the lateral rods are attached to connection plates using pin members, which would mean that the rod and the plate are indirectly connected. Claim 1, however, contradicts this in reciting that the lateral rod is directly connected to the connection plates. It is not possible for both to be true. For the purposes of examination, the office will interpret the connection to be direct, as recited in claim 1.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773